Exhibit 10.1




NOTE PURCHASE AGREEMENT




This NOTE PURCHASE AGREEMENT (the “Agreement”) dated as of September 25, 2013 is
made by and between Al Landau, an individual (the “Seller”), and Iconic
Holdings, LLC, a Delaware limited liability company with principal address at
7200 Wisconsin Ave. Suite 206, Bethesda, MD 20814 (the “Buyer”). As used herein,
the term “Parties” shall be used to refer to the Seller and Buyer jointly.




WHEREAS:




A.

Seller warrants and represents that he owns and holds all right, title, and
interest in and to that certain Note in the original principal amount of four
hundred and ninety-five thousand dollars ($495,000), with an original issuance
date of May 11, 2012 (the “Note”) as issued by Pacific Gold Corp., a Nevada
corporation (the “Company”).




B.

Seller warrants and represents that it holds all right, title, and interest in
and to the Note, that the Note has been held by the Seller continuously since
the May 11, 2012 (the “Note Transfer Date”) and that this is a valid debt and a
current obligation of the Company.




C.

Seller warrants and represents that it is not an officer, director, or, directly
or indirectly, a 10% or more stockholder of the Company and has not been any
such person at any time in the past one hundred twenty (120) days.




D.

Seller warrants and represents it is not a party to any agreement,
understanding, commitment, or other arrangement that allows the Seller or any
affiliate of the Seller to directly or indirectly control or influence the
Company or any subsidiary or affiliate of the Company and that the Seller has
not had any said control or influence at any time in the past one hundred twenty
(150) days.




E.

The Parties acknowledge and agree that the Buyer seeks to acquire eighty
thousand dollars ($80,000.00) of the Note (the “Note Portion”) from the Buyer.




F.

Seller warrants and represents that it acquired the Note with investment intent
and not with a view to a distribution.




G.

Each of the Parties acknowledge and agree that this Agreement and the
transactions contemplated hereby are the result of a pre-existing business
relationship that has existed between them prior to the date of this Agreement.




H.

Each of the Parties acknowledges and agrees that they are sophisticated and
experienced in investing in small public companies and understand the risks and
uncertainties associated with said investments and the limited and sporadic
trading market associated with the common stock of such small public companies.

















1




Securities Purchase Agreement

PCFG - Iconic: September 25, 2013




--------------------------------------------------------------------------------




J.  The Parties acknowledge and agree that the Seller seeks to sell and transfer
all right, title, and interest in and to the Note Portion to the Buyer and the
Buyer seeks to acquire all right, title, and interest in and to the Note Portion
from the Seller as more particularly set forth in Section 1.01 of this
Agreement.




NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:




1.1

Purchase of the Note Portion from Seller. Subject to the contemporaneous closing
of the Exchange Agreement and in consideration of the Buyer’s payment of the
aggregate sum of eighty thousand dollars ($80,000.00) (the “Purchase Price”) to
the Seller, on or before September 25, 2013 (the “Note Portion Closing Date”),
Seller hereby irrevocably sells, assigns, transfers, conveys and delivers to
Buyer, and Buyer accepts all rights, title and interest in and to and the
benefits of the Note Portion.




1.2

Additional Covenant. Each of the Buyer and the Seller agree to take promptly
such steps, and execute and deliver such instruments, corporate resolutions and
other documents as may be reasonably requested by the Company or the transfer
agent of the Company (the “Company Transfer Agent”) to cause the Company or the
Company Transfer Agent to deliver the Note Portion in the name of the Buyer
promptly and without delay and no later than one business day following the Note
Portion Closing Date.




2.1

Representations and Warranties of the Buyer. Buyer represents and warrants to
the Seller, as of the date hereof and as of the Closing, as follows:




2.2

Organization; Authority. The Buyer is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, partnership power and authority to enter into and to consummate the
transactions contemplated hereby and otherwise to carry out its obligations
hereunder, and the execution, delivery and performance by the Buyer of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or similar action on the part of the Buyer.




This Agreement, when executed and delivered by the Buyer, will constitute a
valid and legally binding obligation of the Buyer, enforceable against the Buyer
in accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (c) to the
extent the indemnification provisions contained herein may be limited by federal
or state securities laws.




2.3

Consents. No authorization, consent, approval or other order of, or declaration
to or filing with, any governmental agency or body or other person is required
for the valid authorization, execution, delivery and performance by the Buyer of
this Agreement and the consummation of the transactions contemplated hereby.





2




Note Purchase Agreement

PCFG – Iconic: September 25, 2013




--------------------------------------------------------------------------------





3.1

Representations and Warranties of the Seller. Seller represents and warrants to
the Buyer, as of the date hereof and as of the Closing, as follows:




3.2

Authorization of Agreement. The Seller has full right, power and authority to
enter into and to consummate the transactions contemplated hereby and otherwise
to carry out Seller’s obligations hereunder. This Agreement, when executed and
delivered by the Seller, will constitute a valid and legally binding obligation
of the Seller, enforceable against the Seller in accordance with its terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by federal or state securities laws.




3.3

Title to the Note and the Note Portion. The Seller is the legal, record and
beneficial owner of the Note and the Note Portion with good and marketable title
thereto, and the Seller has the absolute right to sell, assign, convey, transfer
and deliver the Note Portion and any and all rights and benefits incident to the
ownership thereof, all of which rights and benefits are transferable by the
Seller to such Buyer pursuant to this Agreement, free and clear of all the
following (collectively called “Claims”) of any nature whatsoever: security
interests, liens, pledges, claims (pending or threatened), charges, escrows,
encumbrances, lock-up arrangements, options, rights of first offer or refusal,
community property rights, mortgages, indentures, security agreements or other
agreements, arrangements, contracts, commitments, understandings or obligations,
whether written or oral and whether or not relating in any way to credit or the
borrowing of money. The purchase and sale of the Note Portion as contemplated
herein will (i) pass good and marketable title to the Note Portion to the Buyer,
free and clear of all Claims, and (ii) convey, free and clear of all Claims, any
and all rights and benefits incident to the ownership of the Note Portion. There
are no outstanding options, warrants, calls, commitments, restrictions or
agreements (whether oral or written) to which the Seller is a party or may be
bound, which relate to the Note Portion and which will, at or after the Note
Portion Closing Date restrict the disposition thereof.




3.4

The Note. The Note was acquired on or about May 11, 2012 for Seller’s own
account and not with a view to, or for sale in connection with, any
distribution, resale or public offering of the Note or any part thereof in
violation of the Securities Act of 1933, as amended (“1933 Act”). A true and
authentic photocopy of the Note is attached as Exhibit A and the same is
incorporated by reference herein.




3.5

No Conflicts; Advice. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, does or will violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or other restriction of any government, governmental
agency, or court to which the Seller is subject or any provision of its
organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which the Seller is a party.   The
Seller has consulted such legal, tax and





3




Note Purchase Agreement

PCFG – Iconic: September 25, 2013




--------------------------------------------------------------------------------

investment  advisors  as  it,  in  its  sole  discretion,  has  deemed
 necessary  or  appropriate  in connection with its sale of the Note Portion.




3.6

No Litigation. There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Seller, threatened against the
Seller, which could reasonably be expected in any manner to challenge or seek to
prevent, enjoin, alter or materially delay any of the transactions contemplated
hereby.




3.7

Consents. No authorization, consent, approval or other order of, or declaration
to or filing with, any governmental agency or body or other person or entity is
required for the valid authorization, execution, delivery and performance by the
Seller of this Agreement and the consummation of the transactions contemplated
hereby.




3.8

Bankruptcy. The Seller is not under the jurisdiction of a court in a Title 11 or
similar case (within the meaning of Bankruptcy Code Section 368(a)(3)(A) (or
related provisions)) or involved in any insolvency proceeding or reorganization.




3.9

Employees and Affiliates. The Seller is not, as of the date of this
representation, and has not been for the last one hundred twenty (120) days, an
employee, officer, director or direct or indirect beneficial owner of ten
percent (10.00%) or more of any class of equity security of the Company, or of
any entity, directly or indirectly, controlling, controlled by or under common
control with the Company, or otherwise been an “affiliate” as that term is used
in Rule 144 promulgated under the 1933 Act. For purposes of this paragraph, the
“Seller” includes any person or entity that would be included with the Seller
for purposes of Rule 144(a)(2). For purposes of Rule 144, the Note has been held
continuously by the Seller since the Note Issuance Date. The transactions
contemplated by this Agreement are to be undertaken by the Seller without any
restriction or limitation whatsoever any without any requirement to have such
sale registered under the 1933 Act.




3.10

Sophisticated Seller. Seller is a sophisticated seller with respect to the Note
Portion, has adequate information concerning the business and financial
condition of the Company to make an informed decision regarding the sale of the
Note Portion and the Seller has independently and without reliance upon any
Buyer made its/his own analysis and decision to enter into this Agreement and
sell the Note Portion to Buyer. Seller has been given the opportunity to obtain
such information necessary to make an informed decision regarding the sale of
the Note Portion and for Seller to evaluate the merits and risks of the sale of
the Note Portion. Seller is not relying on any representation, warranty,
covenant or statement made by the Buyer or any affiliate of the Buyer in
connection with the sale of the Note Portion except as contained herein. Seller
is not in possession of any material non-public information concerning the
Company.




3.11

Acts or Conduct. Seller has not engaged in any act or conduct or omitted to take
any action with respect to the Note, the Note Portion, or both of them that
could adversely affect the Note, the Note Portion or either of them.  Seller has
not engaged in any act or conduct with





4




Note Purchase Agreement

PCFG – Iconic: September 25, 2013




--------------------------------------------------------------------------------

respect to the offer and/or sale of the Note Portion which was or would be in
violation of any federal or state securities laws.




3.12

The Note. To Seller’s best knowledge after a reasonable investigation, the Note
has been duly authorized and validly issued as an obligation of the Company and
Seller is not aware of any claims asserted by the Company that the Note (or the
Note Portion) is not a valid, legally enforceable obligation of the Company.




4.00 Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or sent by facsimile (upon confirmation of receipt), or
72 hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, addressed to the party to be notified at such
party’s address as set forth above.




5.00 Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, and permitted assigns.




6.00  Absence of Finders.  Each of the Parties acknowledge and agree that: (i)
no finder or other third party has or will earn any fees, commission, or other
remuneration in connection with this Agreement, the transactions contemplated by
this Agreement, and any matters arising out of this Agreement; and (ii) each of
the Parties agrees to indemnify the other party from and against any claims that
may be asserted by any said finder or third party.




7.00 Expenses. Each party hereto shall pay the fees and expenses of such party’s
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement, and shall hold the other party
hereto harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses) arising in
connection with any claim for such fees and expenses.




8.00 Counterparts. This Agreement may be executed via facsimile in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




9.00 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.




10.00 Entire Agreement. This Agreement represents the entire agreement of the
parties hereto with respect to the matters contemplated hereby, and there are no
written or oral representations, warranties, understandings or agreements except
as expressly set forth herein.





5




Note Purchase Agreement

PCFG – Iconic: September 25, 2013




--------------------------------------------------------------------------------

11.00 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
each party or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought.




12.00 Further Assurances. Each of Buyer and Seller hereby agrees and provides
further assurances that it will, in the future, execute and deliver any and all
further agreements, certificates, instruments and documents and do and perform
or cause to be done and performed, all acts and things as may be necessary or
appropriate to carry out the intent and accomplish the purposes of this
Agreement.




13.00 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without regard to
the conflicts of laws principles thereof.




14.00 Attorneys Fees. In the event of a dispute between the parties concerning
the enforcement or interpretation of this Agreement, the prevailing party in
such dispute, whether by legal proceedings or otherwise, shall be reimbursed
immediately for the reasonably incurred attorneys' fees and other costs and
expenses by the other parties to the dispute.




15.00 Binding Arbitration. Any dispute or claim arising to or in any way related
to this Agreement shall be settled by arbitration in San Diego, California. All
arbitration shall be conducted in accordance with the rules and regulations of
the American Arbitration Association ("AAA"). AAA shall designate an arbitrator
from an approved list of arbitrators following both parties' review and deletion
of those arbitrators on the approved list having a conflict of interest with
either party. Each party shall pay its own expenses associated with such
arbitration (except as set forth in Section 14.00 Above). A demand for
arbitration shall be made within a reasonable time after the claim, dispute or
other matter has arisen and in no event shall such demand be made after the date
when institution of legal or equitable proceedings based on such claim, dispute
or other matter in question would be barred by the applicable statutes of
limitations. The decision of the arbitrators shall be rendered within 60 days of
submission of any claim or dispute, shall be in writing and mailed to all the
parties included in the arbitration. The decision of the arbitrator shall be
binding upon the parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereof.




16.00  Exhibit. The Parties acknowledge and agree that Exhibit A is an integral
part of this Agreement and is incorporated by reference herein.




17.00 Waiver of Jurisdiction. Each of the Parties hereto waive any claim that
any such jurisdiction is not a convenient forum for any such suit or proceeding
and any defense or lack of in personam jurisdiction with respect thereto. To the
fullest extent permitted by law, each of the Parties hereto hereby knowingly,
voluntarily and intentionally waives its respective rights to a jury trial of
any claim or cause of action based upon or arising out of this Agreement or any
other document or any dealings between them relating to the subject matter of
this Agreement and other documents. In addition to any and all other remedies
that may be available at law, in the event of any breach of this Agreement, each
of Parties hereto shall be entitled to specific





6




Note Purchase Agreement

PCFG – Iconic: September 25, 2013




--------------------------------------------------------------------------------

performance of the agreements and obligations hereunder and to such other
injunctive or other equitable relief as may be granted by a court of competent
jurisdiction.




[The remainder of this page has been left intentionally blank.]





7




Note Purchase Agreement

PCFG – Iconic: September 25, 2013




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above-written.







FOR THE SELLER:
















By:

/s/ Robert Landau

 

 

 

Name:

 

 

 

 

 

Title:

CEO










FOR THE BUYER:




Iconic Holdings, LLC







By:

/s/ Michael Sobeck

 

 

 

Name:

 

Michael Sobeck

 

 

 

Title:

 

Managing Member













[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]





8




Note Purchase Agreement

PCFG – Iconic: September 25, 2013




--------------------------------------------------------------------------------



















EXHIBIT A




COPY OF THE NOTE




(Attached is a copy of the Certain Note originally dated May 11, 2012 as issued
to Al Landau, an

individual, on May 11, 2012 by Pacific Gold Corp. a Nevada corporation, in the
original

principal amount of $495,000.00)





9




Note Purchase Agreement

PCFG – Iconic: September 25, 2013


